Citation Nr: 1014967	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training as a Border Patrol Agent at U.S. Border Patrol-
Dan Diego Sector, prior to December 11, 2006.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The appellant served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant participated in Border Patrol Agent 
training, including on-the-job training as a Border Patrol 
Agent at U.S. Border Patrol-Dan Diego Sector, from January 
30, 2006 through January 30, 2007, for various hours each 
month.  

2.  The appellant initially filed an application for a Change 
in Program to participate in Border Patrol Agent training on 
December 11, 2007.


CONCLUSION OF LAW

The criteria are not met for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for on-the-job training as a Border Patrol Agent at 
U.S. Border Patrol-Dan Diego Sector, prior to December 11, 
2006.  38 C.F.R. § 21.7131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

The appellant has been awarded eligibility for Chapter 30 
benefits.  He participated in the Border Patrol Agent 
training, including on-the-job training as a Border Patrol 
Agent at U.S. Border Patrol-Dan Diego Sector, from January 
30, 2006 through January 30, 2007, for various hours each 
month.  The appellant has been awarded Chapter 30 benefits 
from December 11, 2006 onward, but seeks benefits dated prior 
to that time.  He contends that he called VA in January 2006 
when he signed up for the Border Control Academy and that VA 
erroneously told him that this was not an approved academy.  
He stated that when he later found out that it was an 
approved academy, he immediately submitted his application.

A review of the records shows that the appellant filed an 
application for a Change in Program to participate in Border 
Patrol Agent Training at California Career School.  This form 
was received on December 11, 2007.

In December 2007, the RO informed the appellant that he could 
not be paid for the Border Patrol Agent training which was 
being pursed at California Career School because the course 
had not been "approved" for VA Chapter 30 benefits.  

Thereafter, in January 2008, another application for a Change 
in Program to participate Border Patrol Agent Training at 
California Career School was received.  A subsequent 
enrollment certification was received which reflected that 
the appellant participated in on-the-job training as a Border 
Patrol Agent at U.S. Border Patrol-Dan Diego Sector, from 
January 30, 2006 through January 30, 2007.  

In March 2008, the RO awarded Chapter 30 educational benefits 
for the Border Patrol Agent training at the U.S. Border 
Patrol-San Diego Sector from December 11, 2006 to January 31, 
2007.  Benefits were awarded retroactively from one year 
prior to the December 11, 2007 application, i.e., from 
December 11, 2006, onward.  

Under 38 C.F.R. § 21.7131, when an eligible veteran or 
service member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: (1) If 
the award is the first award of educational assistance for 
the program of education the service member is pursuing, the 
commencing date of the award of educational assistance is the 
latest of: (A) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (B) One year 
before the date of claim as determined by § 21.1029(b); (C) 
The effective date of the approval of the course; or (D) One 
year before the date VA receives approval notice.  38 C.F.R. 
§ 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1033, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

As previously stated, the appellant participated in on-the-
job training as a Border Patrol Agent at U.S. Border Patrol-
Dan Diego Sector, prior to December 11, 2006, and seeks 
Chapter 30 educational assistance for the time period from 
January 30, 2006 to December 11, 2006.  However, the on-the-
job training at issue was taken more than one year prior to 
the date of the appellant's application, and as such, the 
Board finds that the appellant is not entitled to 
reimbursement.  See 38 C.F.R. § 21.7131(a).  The appellant is 
not entitled to payment for training performed more than one 
year prior to the date of his application.

In the instant case, the appellant does not dispute either 
the dates of the training for which he requests 
reimbursement, or the date of his claim.  Rather, he contends 
that VA misinformed him.  However, even if that is the case, 
payments of monetary benefits from the Federal Treasury must 
be authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management (OPM) v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351 (1995) (holding that inaccurate advice 
does not create any legal right to benefits where such 
benefits are otherwise precluded); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for training taken prior 
to one year prior to receipt of the application.  Therefore, 
the Board finds that the claim for payment of VA educational 
assistance benefits for on-the-job training as a Border 
Patrol Agent at U.S. Border Patrol-Dan Diego Sector, prior to 
December 11, 2006 must be denied.


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training as a Border Patrol Agent at U.S. Border Patrol-
Dan Diego Sector, prior to December 11, 2006 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


